DISSENTING OPINION
Foed, Judge:
The air pumps involved herein operate substantially in the same manner as the pumps involved in United Merchandising Corp. and Frank P. Dow Co., Inc. v. United States, 42 Cust. Ct. 396, Abstract 63100, wherein said pumps were held 'by this court not to be machines. While the majority opinions hold the instant pumps to be machines, the reasoning supporting their decisions differ.
I am in agreement with my colleagues that there has been no judicial determination of what constitutes a machine and that the common meaning of the term is what governs. I concur with my colleagues that each case must stand on its own and be decided on the basis of its own facts both technical and legislative.
Considering the legislative history of the provision involved herein, I do not find any intent on the part of Congress to embrace within the term, “machine,” an article such as is involved herein. While the Summary of Tariff Information, 1929, includes “pumps and pumping equipment” and the decisions cited refer to the bilge hand pumps which were decided under the Tariff Act of 1922, Geo. S. Bush & Co. v. United States, 52 Treas. Dec. 761, Abstract 4726, which is relied upon in the basic opinion herein, I am not convinced that this is any indication of legislative intent relative to merchandise of the type involved herein. Obviously, some types of pumps are machines. To consider all pumps to be machines merely because some types of pumps are machines would, in my judgment, reach beyond the realm of sound logic and require the court to indulge in speculation in arriving at its conclusion. Whether or not an article is a machine is dependent upon the facts in each and every case.
Reference to “pumping equipment” and “oil well machinery” engenders in my mind the kind or class of pumps which would fall within the machines category. This position is not based solely upon the complexity of the pumps involved since a machine may be simple or complex. United States v. IDL Mfg. & Sales Corp., 48 CCPA 17, C.A.D. 756. The reference to the decision on the bilge pumps, Geo. S. Bush & Co., supra, is a good example of this. The bilge pumps involved in the Bush case, supra, were, from the description in the decision, not of a complex nature yet differed considerably in operation and principle from the pumps involved herein. The bilge pumps consisted of a metal chamber which contained a brass rotor and the rotor was moved by a shaft and handle which operated on the *300principle of a lever. The pump had two outlet valves which were forced to open and shut by reciprocating semirotary action, the power generated thereby pumping the water. In addition to the rotary action, the pump operated on the principle of a lever which by definition in and of itself is a machine. The operation of the bilge pump appears to be similar to that of the sprays involved in the case of Emil Gebhardt v. United States, 66 Treas. Dec. 983, Abstract 28998, cited in my opinion in Abstract 63100, supra, wherein the following description was quoted:
* * * It appears that when the plunger therein is pulled out there is drawn into the cylindrical chamber a quantity of the spraying liquid; and when the plunger is pushed in the air pressure created turns the cylinder at from 1000 to 1500 revolutions per minute agitating the liquid and simultaneously causing it to be forcibly expelled through the minute holes in the nozzle producing a fine spray. * * *
It becomes apparent that while the decision involving bilge pumps and the sprays involved in the foregoing case held those articles to be machines, and I concur with the findings therein, the air pumps involved herein differ materially both in principle and operation. The sprays utilized a cylinder which was rotated by air pressure and the bilge pumps utilized a rotary disk and lever to accomplish the intended use. The merchandise in issue does not utilize any rotary part or use a lever to accomplish its intended use but merely forces the air out of the hose.
The principle of legislative approval of judicial interpretation is a method utilized in ascertaining congressional intent. Legislative approval of judicial interpretation extends only to the precise points judicially determined. Cunard Steamship Co., North German Lloyd v. United States, 22 CCPA 615, T.D. 47605. There was no judicial determination brought to the attention of Congress holding bicycle pumps operated in the same manner as the pumps involved herein to be machines. I do not believe this principle to be applicable herein, since the provision for machines, not specially provided for, is so broad, it cannot be said that Congress in reenacting the provision intended to include all pumps by virtue of the decision involving bilge pumps.
Equally impelling is the fact that the term, “pumps,” covers a wide variety of articles some of which are undoubtedly machines. As examples of the wide variety of basic types of pumps in existence— and there are many variations of these — The Mechanical Engineers Handbook by Lionel Marks lists, among others, the following: Piston-less pumps, stream jet pumps, ejector or supplier pumps, water jet pumps, air lift pumps, reciprocating pumps, centrifugal pumps, and rotary pumps.
*301To ascribe to Congress, on the basis of its haying knowledge of the decision in the bilge pump cáse, the intent to cover all pumps of whatever variety would, in my opinion, be ill advised.
With respect to the facts considered technical, my colleagues and I are in agreement that the common meaning is controlling herein and that the meaning to be attached to a term or word used by Congress in enacting a statute is a matter to be determined by the court. In determining the common meaning, the court may accept or reject the testimony of a witness as his testimony is merely advisory, and, as an aid, the court may consult dictionaries and other sources. United States v. C. J. Tower & Sons, 48 CCPA 87, C.A.D. 770. The dictionary definitions used by the Court of Customs and Patent Appeals, in its recent decisions in the IDL case, supra; Nord Light, Inc. v. United States, 49 CCPA 12, C.A.D. 786; Rosenblad Corp. v. United States, 49 CCPA 81, C.A.D. 800; Durst Mfg. Co., Inc. v. United States, 50 CCPA 56, C.A.D. 820, to ascertain the common meaning, are of considerable assistance. In the IDL case, supra, certain hole punchers utilizing a spring which stored energy were held to be machines. This holding was not intended, in my opinion, to be interpreted that every article which has a spring is a machine. This court in the cases of General Systems Services, Inc. v. United States, 39 Cust. Ct. 506, Abstract 61376, and Border Brokerage Company v. United States, 41 Cust. Ct. 236, C.D. 2046, made such a pronouncement.
The court in the Nord Light case, supra, in considering the classification of certain pulley lights, held said articles to be within the common meaning of the term, “machine.” While not stated in the decision therein, a review of various dictionaries indicates that a pulley itself is considered a simple machine.
The Rosenblad case, supra, involved heat exchangers which the court held did not fall within the common meaning of the term, “machine,” since a machine must have a moving part. By the same token, I do not believe the Court of Customs and Patent Appeals intended this holding to be interpreted to the effect that every article or mechanical contrivance having a moving part is if so facto a machine. The imported pumps have handles attached to rods which are movable. This in and of itself does not place said pumps within the category of “machines.”
In the Durst Manufacturing case, supra, certain lawn sprinklers utilizing the energy in the moving stream of water caused the head to rotate. The court therein held that the energy of the water is converted into mechanical motion and, therefore, found said article to be within the common meaning of the term “machine.”
The definition of “machine” utilized by the court of appeals in the IDL case, supra, and approved in the Nord Light and the Durst cases, *302supra, furnishes a guideline for use in determining the common meaning.1 That is not to say that said definition was intended by the Court of Customs and Patent Appeals to be the only guideline. An analysis of the stark definition of the term “machine,” which is couched in technical language, suggests that some competent evidence be elicited along the lines of the technical language utilized therein. There is no evidence relative to the language “increase the intensity of an applied force.” The only evidence of record relative to the various functions of a “machine” as set forth in the dictionary definition, supra, related to modification of energy and transmission of motion. As to these points the witness responded as follows:
Q. Do you know whether the merchandise in issue, the pumps, modify energy? — A. I refuse to answer anything connected with energy. I don’t know anything about it.



Q,. Do you know whether the imported merchandise, referring again to the air pumps, transmits motion? — A. I am very sorry, I cannot answer this.
While the witness testified that the operation of the pump compresses air and, in his opinion, creates air pressure, he did not know how much pressure was developed. The amount of air expelled was in direct ratio to how fast a person pumped the handle.
The witness, by his own admission, has shown he is unqualified to testify as to whether the imported pump is a device whose function is to “increase the intensity of applied force,” or “to change its direction,” or “to change one form of motion or energy into another,” thereby bringing it within the common meaning of the term “machine.” While it is not necessary in every case to have expert testimony relative to common meaning, in this instance, since technical language is involved in the definition relative to the common meaning, it would have been of invaluable assistance.
Based upon the legislative history and the record made herein, I am of the opinion that plaintiff has failed to overcome the presumption of correctness attaching to the classification of the collector of customs.
I would, therefore, overrule the protests.

 Adevice which may be either simple or complex, whose function is to increase the intensity of an applied force, or to change its direction or to change one form of motion or energy into another.